MEMORANDUM **
Rigoberto Rosales-Martinez (“Rosales-Martinez”) petitions this court for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the finding of the Immigration Judge (“IJ”) that he is removable as an alien who entered the United States without admission or parole. Specifically, Rosales-Martinez contends that the BIA and IJ erred in finding him ineligible for adjustment of status by placing on him the burden of proving that he did not previously misrepresent his citizenship and, in addressing his argument for cancellation of removal, failed to consider adequately the hardship his removal would impose on his U.S. citizen spouse.
Under 8 U.S.C. § 1229a(c)(4)(A) and 8 C.F.R. § 1240.8, Rosales-Martinez has the burden of proving that he did not misrepresent his citizenship and thereby render himself inadmissible. See also Blanco v. Mukasey, 518 F.3d 714, 720 (9th Cir.2008) (alien challenging ineligibility for relief from removal because he misrepresented his citizenship “has the burden of establishing that he is clearly and beyond doubt entitled to be admitted and is not inadmissible”) (internal quotation marks and citation omitted).
We lack jurisdiction to review the BIA’s conclusion that Rosales-Martinez’s remov*274al did not cause sufficient hardship to his U.S. citizen spouse to warrant cancellation of removal. See INA § 242(a)(2)(B), 8 U.S.C. § 1252(a)(2)(B); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.